Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-8 are pending in the present application.  The instant claims stand rejected as indicated below.

Claim Rejections - 35 USC § 103
The rejection of claim 9 under 35 U.S.C. 103 over Li et al. (CN 101011436), Kizelsztein et al. (Am. J. Physiol. Endocrinol. Metab., 2009) and Veillet et al. (WO 2009/071804, see US 8,236,359 for English translation) in combination is made moot by the cancellation of the instant claim.

The rejection of claims 1-8 under 35 U.S.C. 103 over Li et al. (CN 101011436), Kizelsztein et al. (Am. J. Physiol. Endocrinol. Metab., 2009) and Veillet et al. (WO 2009/071804, see US 8,236,359 for English translation) in combination is maintained.
Li et al. teaches
the use of total sterones, including inokosterone, from the root of bidentate 

compositions containing more than 50% total sterones and
oral administration of the composition (see the entire article, especially Abstract; claims 1-4).

Kizelsztein et al. teaches 20-hydroxyecdysone
decreases weight and hyperglycemia in a diet-induced obesity mice model;
improves glucose tolerance (see the entire article, especially page E438, col. 2, 1st and 2nd full paragraphs; page E439, col. 1, 1st full paragraph).

Veillet et al. teaches
the ingestion of phytoecdysones, including 20-hydroxyecdysone, diminishes fat body mass;
composition comprising from 0.3 to 0.5 mg/kg of phytoecdysones;
extract from quinoa; and
oral administration (see the entire article, especially Abstract; col. 2, line 44 - col. 3, line 23; col. 4, line 42 - col. 5, line 37; col. 8, lines 26-49).

Based on the teachings of the prior art as evidenced by the references above, the use of phytoecdysones, such as 20-hydroxyecdysone, for weight reduction would have been obvious to the skilled artisan in the art at the time of the present invention.

The instant claims differ from the references by reciting a method of reducing weight regain in mammals after a hypocaloric weight-loss diet using phytoecdysones.

it is well known in the art to use hypocaloric diet for weight-loss as well as to maintain said weight-loss; and
as evidenced above, phytoecdysones are also useful for weight-loss.

Therefore, based on the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention, it would have been obvious to the skilled artisan to combine diet and phytoedysones as well to continue the use of phytoedysones after weight-loss to maintain said weight loss. The motivation is based on the teachings in the art that phytoedysones are known weight loss agents.

Claims 2 and 3 further differ from the cited prior art by reciting the stabilization of diameter of adipocytes and insulin sensitivity.

However, as noted by the Court, “[Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” See also MPEP § 2112.
Additionally, it is noted that Kizelsztein et al. teaches 20-hydroxyecdysone decreases hyperglycemia and improves glucose tolerance.
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant’s argument is that weight loss caused by a period of hypocaloric diet leads to lowered metabolism and increased tendency to store energy, i.e., easier weight gain; based on said altered metabolism, a normal strategy for weight loss may not achieve the intended effect with reference to Exhibits A-D.  In short, applicant argues one cannot simply extrapolate that a certain strategy known to be effective in losing weight in individual with normal metabolism would be similarly effective for weight maintenance in individuals with altered metabolism after weight loss with hypocaloric diet.  Applicant’s argument was considered but not persuasive for the following reasons.
According to applicant, Johansson et al. (Exhibit A) found that not all weight loss strategies will work after the period of hypocaloric diet.  However, Johansson concluded that “anti-obesity drugs” were associated with improved weight-loss maintenance after a low caloric diet:

    PNG
    media_image1.png
    78
    428
    media_image1.png
    Greyscale
Phytoedysones are anti-obesity drugs as evidenced by the cited reference.  Thus, the skilled artisan would have the reasonable expectation that the continued use of said agents would be “associated with improved weight-loss maintenance after a VLCD/LCD period” as taught by Johansson.
Applicant also refers to Exhibits B and C and argued that although guar gum supplementation was shown to lead to weight loss, Pasma (Exhibit C) shows that guar gum supplementation could not maintain the weight loss from hypocaloric diet.
As noted on page 554, Conclusions of Pasma, “[n]ot only is fibre intake an important factor for weight control, eating behavior, activity level, social circumstances, etc. all influence body weight. ………So, in the long-term, fibre might be effective if combined with a 4-5 MJ/d-1 energy intake, a high compliance rate and if habituation is prevented by means of irregular intake.” (see page 554, Conclusions).  As noted by Pasma, other factors are important and there was a lack of compliance or a low rate of compliance amongst the study subjects (see pages 552-554, Discussion and Conclusions).
Lastly, applicant argues Exhibits D and E and applicant’s argument that Hill (Exhibit E) confirms that a substance, orlistat, that is able to cause weight loss may not be capable of weight maintenance after weight loss from hypocaloric diet and that a double dose is required to maintain the weight loss.
However, the title of Hill is:

    PNG
    media_image2.png
    60
    553
    media_image2.png
    Greyscale
.  The title of Hill clearly indicates that the author’s position is that orlistat is useful for weight maintenance after conventional dieting.  Hill also teaches a dose-dependent effect of orlistat on weight regain:

    PNG
    media_image3.png
    301
    684
    media_image3.png
    Greyscale
 (see for example, page 1111, Figure 2).  Based on the level of skill of the ordinary artisan in the 
In summary, as taught by Li et al. (CN 101011436), Kizelsztein et al. (Am. J. Physiol. Endocrinol. Metab., 2009) and Veillet et al. (WO 2009/071804, see US 8,236,359 for English translation), the use of phytoecdysones, such as, 20-hydroxyecdysone, as anti-obesity is rendered prima facie obvious.  Based on said knowledge, the skilled artisan would have a reasonable expectation that said compounds would also reduce weight regain.  As shown by Johansson et al., cited by applicant (Exhibit A), antiobesity agents were “associated with improved weight-loss maintenance after a VLCD/LCD period”.
For these reasons, the rejection of claims 1-8 under 35 U.S.C. 103 over Li et al. (CN 101011436), Kizelsztein et al. (Am. J. Physiol. Endocrinol. Metab., 2009) and Veillet et al. (WO 2009/071804, see US 8,236,359 for English translation) in combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628